Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 6, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 24, 1975 through February 9, 1975 on the ground that he was not available for employment. Claimant lost his employment under nondisqualifying conditions when he was laid off during the seasonal business slowdown. On January 24, 1975, claimant left for Florida to visit his parents which he testified he had done in previous years. He had no job prospects when he went there, and the board, upon substantial evidence, has found that claimant’s job seeking efforts during the period he was in Florida were meager. The question of whether a claimant’s efforts to secure employment are sufficiently diligent to establish availability is one of fact for the board and its determination must be sustained if based upon substantial evidence. (Matter of Pantel [Catherwood], 35 AD2d 681.) Based *707upon all the evidence in the present record there is no basis for disturbing the determination of the board disqualifying claimant from benefits during the period of his stay in Florida. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Herlihy, JJ., concur.